Title: To Thomas Jefferson from Thomas Newport, 2 April 1824
From: Newport, Thomas
To: Jefferson, Thomas


Dear sir, & Brother,
Near Lebanon Warren Co— O.
2. of ap 1824—
You will please to let me address you, in all the simplicity of Republican Christianity, my communication will probably be miscellaneous—I was born the 6th of Dec—1759—in the State of Mary land, or provence, at that time, but long since determined to be in the state of Delaware. My religious convictions commenced as far as I am conscious of them, when about 6–years of age, & the crime was fighting & whipping my Brother, this seems to have been the foundation of the specific principles I have held, nearly all thro’ life—My religious theory to the best of my knowledge, commenced at about my 7th year in hearing preaching in the Ch—of England then so call’d, I found a repugnance to three persons in the Godhead, some time after at the Doctrine of Faith—alone,  Religion to me appears a simple thing, to believe in the True god, shun evil & do good, because this is like god—This seem’d the foundation of my present theory, in my own mind.—Then about 14 I became sensible, I must be radically changed as to disposition, my connections were pungent—at about 17 I experienc’d peace of mind—[My Education had been, between the Epis Church and Quaker, Mother prevail’d & I was baptised.] I found at this time a great struggle in my mind, feeling strong love for my country’s liberation from great-Britain (for I was what was then call’d a Whig— but Jesus Christ had forbid the use of the sword, to Peter &c as I was of the same Religion also to me…… After the commencement of the war & soon after my change of mind, Father began to attend the Friends worship, 11 miles distant—I soon after, for the 1st time went to meeting with him: And concluded I would take my stand in society among that Peaceable people, not at that time knowing any pacific Christian Society but that, I was as well as my Father & Mother and of Brother & sisters Iniciated  among them—The pacific principle was the main inducement to me to become a—quaker,—Let me say this to the praise of of the Lord, and the Lenity of my country, and its’ Officers——I never have been, even  for a Military or Militia fine, neither did I ever pay one directly or indirectly to my knowledge, neither to my knowledge did I ever lay my finger on the trigger, a hand on a sword, in imitation of the War tactics, Observation. As I have been thus preserved as an Individual, so I believe a pacific Nation might be. The preparations made for war in time of Peace, & some other circumstances are ominous of war, & a other provocatives to hostilities then preventives. After the first combat was over with Great Britain (about immediately) I took a handsome quaker girl to wife long  since dead, left me with 4–Children—I married again—five living Children by her, 7. of my Children married, have 23– living grandchildren. My wife is healthy, one year, allmost, younger than myself—a very zealous member of the New generation Church, and well read in the Doctrines—I am Pastor of a small society of that order—19–members & of a Branch of 20—near jeffersonville Indiana—All my services of every description, is free to the different societies I serve all the Poor, (I am a Farmer) possessing 97⅝ of land, fifty 5. under cultivation. A comfortable little frame house a good orchard, some excellent fruit—We now  have Pear mounts to eat (oh’, how I shou’d love to plan one or more with you,) but I hope we shall meet in the Heavens, if it be of  me, that we should, for that is a kingdom of us.) Seven of our children have procured good land in this fertile county—all who are maried; we have much pleasure in our Children—altho’ the eldest is deaf—he gives us the most concern—he being deprived of the main way obtaining knowledge, O Lord! bless the asylums for the Deaf and Dumb. Some years ago, we had a profit of one at Cincinnati. This is the age of Wonders—Or the Second Advent of the Lord. “He that runs (now) may read.”New jerusalem.After I had had, several years of secret peace in Religion, but before means or other too tedious to relate in a letter—as I had been much inclined to the contemplation of different subjects—particularly Philosophic both Natural and Moral, & particularly the latter—in relation to the mind—I became very skeptical in relation to many things—some years pass’d in my Investigations some times the purterbations were very great and thought or fear’d I should become an Infidel of some discription—but expected not of the Immoral kind. However in my Investigations I thought I had obtain’d some fundamental principles which could not be shaken, and I was determined to endeavour to Erect a system for myself; I had no expectation of being the founder of any sect. In this situation, as nigh, as I can convey to you in a few words, I was when I began to read E—Swedenborg in February 1798—I then lived in Brownville Penna [Fayette Co.] The first line, I saw, over the shoulder of Cap. Lang. made a convert of me, to the Doctrine of the Lord, the line read thus. “That the Lord if the God of Heaven.” In or abroad a little  way from home—I went home like a new man—after sketching the Treatise on H—& Hell—for perhaps 20– or 30–minutes—but my  mind was not express’d for some days (if I recollect right) neither did  I know at that time, that any person in America believ’d those of .—I have lived to feel the salutary influence of them on my own mind, and observe the same on my wife’s, & we are still indeavouring to bring them in to Ultimates or into our Conduct, & also a Considerable progress has been made in the Establishment of small societies, in a No of the States in the union—and a few are pretty respectable, particularly Phia N. York—Baltimore, Cincinnati—and Boston,—but in that Ch— some schism has appear’d—I have a hope it will be heal’d,—we may expect in this probationary state, trials—but they are all overrul’d, by an allwise and merciful Providence. Opposites are necessary for Equilebrium, and purification, this Mr Jefferson is as well aware of, I presume, as almost any Citizen. Besides those larger societies—there are perhaps, nearly 30 smaller ones or of arrized in different places in the N. States—to my certain knowledge,—and there are 4 approved preachers in the state of N. York—3– in Penna all in & about Phia 5. in ohio, one in Baltimore M.d. one in Virginia (but too  to go out) one in Main,—But what is thus openly known by Establishments, bear but very little proportion to what is done & doing in this country, and Europe in ways not so visible as professionally, for the New Jerusalem Ch— or Second Advent of the Lord Jesus Christ! I mean what is doing in the Numerous Philanthropic Institutions, now in active operation in our beloved America, both in these U. States & south america, but all over Europe, in some Degree, and affecting nearly all parts of our Globe in same measure, & if I am not mistaken, the whole Universe & Earths or worlds—but also the spiritual spheres or worlds, the the Universe, as God is one, so his Name is one, or the Humanity thro’ out all creation, so far as a primeval state has continued, or by Revelation from God, Reformation [of the Understanding] & Regeneration [of the will] has been Expected. Without which no one can be saved, see God, or enter the angelic Heaven. This is agreeable to the gospel of John—we “must be born of water [truth] and of the Spirit” [Love & Charity imbracing good works, or containing them.Dear sir & Brother, it is a fact that  the Heavenly Doctrine of the Lord,is prevailing among many  not call’d by the Name of the N. Jerusalem, but by even old names as of Presby—Episcopalians, both of the Protestant and the Methodist kinds—And the Baptists are not behind in Nos acknowledging the supreme Divinity of Jesus—that is to say, that Jehovah & Jesus are one person, & not as in the beginning of our time, and from the Counsels in the forepart of the 4th Century, that altho’ god was one Essence, he existed in three persons—but that all the divine Principles dwell in the Humanity of our glorified Lord Jesus Christ!I say that many of them above mentioned, in America, & Europe but also of the Quakers &  New lights of this part, have a strong predeliction to the N. Jerusalem Doctrine, altho’ some are perhaps unwilling to acknowledge relationship—but I own them whenever I find them & indeavor to instruct them further, if I can in the Principles, where there appears an inclination, whether I find such a person among the great or the little, or of any Colour—It is indubitable to me, that the Bible societies, of which I think, probably, there 4,000 of one discription or other in the world, & of the Peace of which I think, there are about 50 or some more in the U. states, & a good No in England, some in Scotland, & in France a society exists very favourable to the pacific principles of our P. societies—I have observ’d your name on the Penna as well as the Massachusetts—as an Honorary Memeber of P. society. On those constitutions, transmitted our society, if my recollection is correct a thought struck me, that our cause would hardly ever be graced with the name of our present Chief Magistrate—I have uniformly thought, Mr Munroe, placed to much confidence in the Navy &c & if I was not careless misreading his last, if not prior message to Congress—he omitted the Name of god, Lord or the like, even I believe Providence; I pray the Lord not to forget him in his mercy—but prepare him for Immortal bliss in the N. Angelic Heaven.I would be much gratified, if we could have our offices in general, then “full of wisdom & the fear of god,” E. Swedenborg on Exclesiastic & Civil government. Heavenly Doctrine of the New Jerusalem No– 213—I in common with the citizens have some anxiety in relation to our next President; my choice would be Mr De Witt Clinton, from what I know at present; 2nd Choice Mr Adams—However I cheerfully leave it to the providence of God, & our Enlightened Republic. May God preserve it to the latest generations, & give us more and more, science Intelligence wisdom. But above all Love & Charity, Love to the Lord, & Charity to men & Nations of the Earth.I have long enjoyed a very extensive charity towards mankind, but still . The Venerable Thos R. Ross our Representative, forwarded to me a few days since, the Memorial in behalf of the Missionary society—Oh! how I love to hear of the Amelioration of Heathens, but not their Extirpation. This as well as many other schemes seems to be attendants on the appearance of the great god our Saviour.Their Honors Mr John Mclean and Mr John Alexander as well as his Excellency Mr Monore & by other means I have been lead to believe, you are not stranger to the writings of E. Swedenborg—I apprehend congress is in possession of them by purchase from you, after the burning of the capital. Indeed it has been represented to me by other persons, that you had a favourable opinion of the Doers: which I should not think  The cause of Peace among the Nations, I hope will finally prevail; something has been  done, much remains to do.—I intend to fill my little sphere as fully as I can—For many years at times (perhaps 10, or 15–) I have had thoughts of addressing a line to you; I have now many correspondents on the 3 subjects on which I have —N. Jerusalem, Peace and on the Bible, & in those causes I have 150 Correspondents in the  some more than 6 years, I have written & used 1,283—written communications—and a very many pamphlets, have gone thro’ my hands—perhaps I may forward you a Copy of our last peace Report—It would please me much, if you would be so affectionate and condesending as to drop me a line, Mr Mclean told me before he removed to the City of Washington [2. or 3– years ago,] you would certainly answer my letter I thought this morning before I arose from my bed, I would make an Essay—we are both old. I Pray the lord to bless us, and all menI am most affectionately yours—Thos Newport Cor. sey.  O,P,S, and association N. Church—P.S. Mr Jefferson will excuse my rough letter. no time to transcribe.